DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-4-22 has been entered. 
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Bond on 3-8-22.
The application has been amended as follows: 
The title has been changed to ---TRANSGENIC MICE WITH INDUCIBLE NEURON-SPECIFIC INACTIVATION OF HuR GENE AND METHOD OF SCREENING---.
1-10. Canceled
11. A method of screening test compounds, the method comprising: 
A) administering an inducing agent to a transgenic mouse such that an endogenous HuR gene is inactivated specifically in neurons, wherein said transgenic mouse has: 

a) a floxed endogenous HuR gene; and 
b) a nucleic acid sequence encoding recombinase operably linked to a neuron-specific promoter; and
ii) 	a) impaired motor coordination; 
	b) impaired grip strength;
	c) degeneration of cortical motor neurons; 
d) degeneration of spinal motor neurons; 
B) administering a test compound to the transgenic mouse obtained in step A); and 
C) determining whether the test compound treated the impaired motor coordination, impaired grip strength, degeneration of cortical motor neurons, or degeneration of spinal motor neurons in the mouse. 
12.  The method of claim 11, wherein the test agent is a small molecule. 
13-21. Canceled
22. The method of claim 11, wherein the inducing agent is Tamoxifen. 
23. Canceled
24. The method of claim 11, wherein the neuron-specific promoter is a Thy1 promoter. 
25. The method of claim 11, wherein the test compound is a candidate for treating amyotrophic lateral sclerosis (ALS). 
26. Cancel. 
27. (New) A transgenic mouse whose genome comprises: 

ii) a nucleic acid sequence encoding recombinase operably linked to a neuron-specific promoter, 
wherein the endogenous HuR gene is specifically inactivated in neurons of said mouse, and said mouse has: 
a) impaired motor coordination; 
b) impaired grip strength;
c) degeneration of cortical motor neurons; and
d) degeneration of spinal motor neurons. 
	28. (New) The transgenic mouse of claim 27, wherein the genome of said mouse is heterozygous for the floxed endogenous HuR gene. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Written Description
The rejection of claims 1-4, 6-13, 16-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment. 
Enablement
The rejection of claims 1-4, 6-13, 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn in view of the amendment. 
Indefiniteness 


35 USC § 102
The rejection of claims 1, 2, 5-13, 15-21, 23 under 35 U.S.C. 102a1 as being anticipated by Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) has been withdrawn. Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl). When crossed with various Cre mice, the cassette is removed and the HuR gene is inactivated (Fig. 1A Elavl1-). The Cre deleter mouse was used (pg 2764 “HuR is required for midgestational embryonic development”) which caused embryonic lethality. Katsanou did not teach using a mouse that expresses Cre operably linked to a neuron-specific promoter as newly required in claim 11 (previously in now-canceled claim 3).
The rejection of claims 1, 2, 5-10 under 35 U.S.C. 102a1 as being anticipated by the Elavl1tm1b(EUCOMM)Hmgu mouse by Jackson Lab (2012) has been withdrawn. Jackson Lab taught a Elavl1tm1b(EUCOMM)Hmgu mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene. “The L1L2_Bact_P cassette was inserted at position 4305506 of Chromosome 8 upstream of the critical exon(s) (Build GRCm38). The cassette is composed of an FRT site followed by lacZ sequence and a loxP site. This first loxP site was followed by neomycin resistance gene under the control of the human beta-actin promoter, SV40 polyA, a second FRT site and a second loxP site. A third loxP site was inserted downstream of the targeted exon(s) at position 4304678. The critical exon(s) were thus flanked by loxP sites and subsequent Cre-mediated excision deleted the critical sequence and the neomycin selection cassette yielding this knockout reporter allele. Further information on targeting strategies used for this and other IKMC alleles can be found at http://www.informatics.jax.org/mgihome/nomen/IKMC_schematics.shtml. (J:157065, J:188991).” Jackson Lab did not teach the mouse was crossed with a mouse that expresses Cre 
The rejection of claims 1, 2, 6-10 under 35 U.S.C. 102a1 as being anticipated by Garcia-Dominguez (Mol. Biol. Of the Cell, 2011, Vol. 22, pg 1227-1239) has been withdrawn because Garcia-Dominguez is limited to chicks while the claims have been limited to mice. 
The rejection of claims 1, 2, 6-10 under 35 U.S.C. 102a1 as being anticipated by Chen (J Immunol., 2013, Vol. 191, pg 5441-5450) has been withdrawn. Chen crossed a mouse with a floxed HuR gene with a OX40-Cre mouse (pg 5442, Animals). OX40 is specifically expressed in activated T-cells (pg 5445, col. 2, 1st full para). Chen did not teach Cre was operably linked to a neuron-specific promoter as newly required in claim 11 (previously in now-canceled claim 3). 

35 USC § 103
The rejection of claims 1-4, 6-10 under 35 U.S.C. 103 as being unpatentable over the Elavl1tm1b(EUCOMM)Hmgu mouse by Jackson Lab (2012) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference), Dewachter (J. Neurosci., 2002, Vol. 22, No. 9, pg 3445-3453), and Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) has been withdrawn because the claims have been canceled. 
The rejection of claims 1-4, 6-10 under 35 U.S.C. 103 as being unpatentable over Chen (J Immunol., 2013, Vol. 191, pg 5441-5450) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference) 
The rejection of claims 1-4, 6-10 under 35 U.S.C. 103 as being unpatentable over the Elavl1tm1b(EUCOMM)Hmgu mouse by Jackson Lab (2012) in view of the SJL-Tg(Thy1-CreERT2-EYFP)VGfng/J mouse described by Jackson Laboratory and Young (Nature Neurosci., 2008, Vol. 11, No. 6, pg 721-728), and Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) has been withdrawn because the claims have been canceled. 
The rejection of claims 1-4, 6-10 under 35 U.S.C. 103 as being unpatentable over Chen (J Immunol., 2013, Vol. 191, pg 5441-5450) in view of the SJL-Tg(Thy1-CreERT2-EYFP)VGfng/J mouse described by Jackson Laboratory and Young (Nature Neurosci., 2008, Vol. 11, No. 6, pg 721-728) has been withdrawn because the claims have been canceled. 
The rejection of claims 11, 12 under 35 U.S.C. 103 as being unpatentable over Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference) and Dewachter (J. Neurosci., 2002, Vol. 22, No. 9, pg 3445-3453) has been withdrawn. Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl). When crossed with various Cre mice, the cassette is removed and the HuR gene is inactivated (Fig. 1A Elavl1-). The Cre deleter mouse was used (pg 2764 “HuR is required for midgestational embryonic development”) which caused embryonic lethality. Katsanou did not teach the mice contained a genetic construct encoding Cre operably 
The rejection of claims 11, 12, 22 under 35 U.S.C. 103 as being unpatentable over Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) in view of the SJL-Tg(Thy1-CreERT2-EYFP)VGfng/J mouse described by Jackson Laboratory and Young (Nature Neurosci., 2008, Vol. 11, No. 6, pg 721-728). Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl). When crossed with various Cre mice, the cassette is removed and the HuR gene is inactivated (Fig. 1A Elavl1-). The Cre deleter mouse was used (pg 2764 “HuR is required for midgestational embryonic development”) which caused embryonic lethality. While the SJL-Tg(Thy1-CreERT2-EYFP)VGfng/J mouse – a transgenic mouse that conditionally expresses a tamoxifen-inducible form of cre recombinase operably linked to the neural-specific promoter Thy1 - was well-known in the art at the time of filing and available from Jackson Lab and the art at the time of filing perhaps earliest by Young (the exact same SJL-Tg(Thy1-CreERT2-EYFP)VGfng/J mouse used by applicants (pg 11, reagents)) , those of skill would not have expected the mouse a) would survive, or b) that it would have impaired motor 
 
Conclusion
Claims 11, 12, 22, 24, 25, 27, 28 have been allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632